Citation Nr: 0801903	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-28 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for costochondritis, 
left sternum, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for cholecystectomy, 
with history of peptic ulcer, currently evaluated as 0 
percent disabling.

4.  Entitlement to an increased rating for fibromyositis, 
currently evaluated as 0 percent disabling.

5.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 0 percent disabling.

6.  Entitlement to an increased rating for obstructive airway 
disease, thoracotomy and wedge resection, left upper lobe, 
currently evaluated as 10 percent disabling.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1962 to November 1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from September 2003 and May 2005 decisions of the Department 
of Veterans Affairs (VA) Regional Offices (ROs) in Hartford, 
Connecticut, and Boston, Massachusetts, respectively.  In 
September 2003, the RO denied the veteran's claims for 
increased ratings for hypertension, costochondritis, 
cholecystectomy, fibromyositis, and hemorrhoids, and his 
petition to reopen the claim for service connection for 
hepatitis.  He filed a notice of disagreement (NOD); a 
statement of the case was issued in June 2005; and he 
perfected the appeal in September 2005.

The veteran also filed a notice disagreement (NOD) with the 
September 2003 decision denying service connection for a 
heart condition.  In a June 2005 rating decision, the RO 
granted the claim for service connection, which is considered 
a full grant of the benefit requested.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased rating 
issues are separate from service connection issues).  
Accordingly, this claim is no longer before the Board.  
The RO deferred making a decision regarding the veteran's 
claims for an increased rating for an obstructive airway 
disease and total disability rating based on individual 
unemployability (TDIU) until the May 2005 decision, which 
denied both claims.  In September 2005, he filed a VA Form 9 
expressing disagreement with the May 2005 decision.  In April 
2006, he clarified that he wished to appeal the May 2005 
decision denying these claims as well as those denied in the 
September 2003 decision.  In June 2006, his claim for a TDIU 
was granted and this decision is considered a full grant of 
the benefits requested.  So the claim for a TDIU is no longer 
on appeal.  With regard to his claim for an increased rating 
for an obstructive airway disease, the Board must remand this 
claim to the RO because an SOC has not been issued and the 
veteran given an opportunity to perfect an appeal to the 
Board on this issue.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

The Boston RO currently has jurisdiction over the claims.

In September 2007, the veteran withdrew is request for a 
hearing before the Board.  38 C.F.R. § 20.702(e) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Entitlement to Increased Ratings

Since the June 2005 SOC, the veteran has identified 
additional treatment records that must be obtained before a 
decision can be made regarding his claims for increased 
ratings.  In response to a March 2006 Veterans Claims 
Assistance Act (VCAA) notice letter, he stated that he 
continued to receive treatment at the New Hampshire VA 
Medical Center (VAMC) and Wing Memorial Hospital.  He also 
provided a release to obtain medical records from Wing 
Memorial Hospital.  These additional records have not been 
obtained.

With regard to records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain the relevant records, until and unless it determines 
further requests would be futile.  38 C.F.R. § 3.159(c)(2) 
(2007).  Moreover, VA is deemed to have constructive notice 
of the existence of any evidence, including treatment 
records, in the custody of a VA facility.  
See Bell v. Derwinski, 2 Vet. App. 611, 612 (1992).  VA also 
has a duty to make reasonable efforts to obtain private 
medical records.  38 C.F.R. § 3.159(c)(1) (2007).

The claims file contains the following VA treatment records:  
records from the Northampton VAMC dated from October 1999 to 
April 2003; the report of an August 2003 VA examination; a 
record of a September 2003 pulmonary consultation at the 
Northampton VAMC; a March 2004 report of a carotid ultrasound 
from the Springfield Outpatient Clinic; March and June 2004 
VA treatment records from Northampton VAMC; an August 2004 
letter from Dr. Jacobs regarding an upper endoscopy performed 
at the White River Junction VAMC and records of the 
procedure; the report of a January 2005 VA examination at the 
Northampton VAMC; and January and March 2005 treatment 
records from Northampton VAMC.   

In September 2005, the veteran provided a list of the 
treatment he has received since June 2004.  This list 
includes VA treatment from the Northampton VAMC, the 
Springfield Outpatient Clinic, the White River Junction VAMC, 
the Manchester VAMC, and the West Haven VAMC.  A remand is 
necessary to obtain all relevant records from these 
facilities that are not already in the claims file.  

The veteran has also indicated that he has received treatment 
from Wing Memorial Hospital since the June 2005 SOC.  The 
claims file contains records from this facility dated from 
April to June 2005.  In September 2005, he also indicated he 
had treatment at this facility in August 2005, but these 
records are not in the claims file.  So a remand is also 
necessary so that efforts can be made to obtain these 
records. 

The last VA examination relating to the disabilities on 
appeal was in August 2003.  In the December 2007 Appellant's 
Brief, the veteran's representative argues that a new VA 
examination is necessary because the August 2003 is too old 
to adequately evaluate his current condition.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  Although the veteran 
has not specifically argued that his disabilities are worse 
since August 2003, he has raised additional claims listing a 
multitude of new symptoms and complaints.  Given these 
contentions and the evidence of recent treatment another VA 
examination is necessary.

As for the veteran's claim for an increased rating for an 
obstructive airway disease, a remand is necessary so that an 
SOC can be issued in response to his NOD.  In this type of 
situation, the Board must remand this claim to the RO.  See 
Manlincon, 12 Vet. App. at 238; Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).

Reopening the Claim for Service Connection for Hepatitis

With regard to the veteran's petition to reopen the claim for 
service connection for hepatitis, the VCAA notice provided to 
him was inadequate.  The Court has held that the VCAA 
requires VA to provide the veteran with notice of evidence 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  On June 14, 2006, VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006).  

The veteran's service treatment records indicate that he had 
viral hepatitis, type A, in October 1975.  Follow-up records 
indicate he made a good recovery.  At his retirement physical 
in July 1982, it was noted that the hepatitis was treated and 
had resolved without complications or sequelae (i.e. 
residuals).  After he retired from the military, in September 
1985, a hepatitis panel was positive for Hepatitis B, but 
follow-up testing in October and November indicated that 
these results were an error.  In June 1987, he developed non-
infectious hepatitis following a left posterolateral 
thoracotomy of the left upper lung.  Follow-up records showed 
he was doing well without recurrence of symptoms.   

The RO first denied service connection for hepatitis in 
September 1983, but readjudicated the claim in April 1992 
after obtaining additional service treatment records.  In 
April 1992, the RO denied the claim because the VA 
examination had not shown any disability resulting from the 
hepatitis incurred during service.

The March 2006 VCAA letter notified the veteran that his 
claim for service connection for hepatitis had been 
previously disallowed and that new and material evidence was 
needed to reopen the claim.  The letter, however, incorrectly 
stated the reason for the previous denial.  The letter stated 
that hepatitis was denied because it was determined that this 
condition was not incurred or aggravated by service.  In 
actuality, the claim was denied because the evidence did not 
show a current chronic disability.  Therefore, a remand is 
necessary to provide the veteran with corrective VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran another VCAA letter 
specifically addressing the petition to 
reopen the claim for service connection 
for hepatitis.  Notify him that the reason 
for the prior disallowance was that there 
was no evidence of a current chronic 
disability resulting from hepatitis.  Also 
notify him of the type of evidence needed 
to substantiate this element of his claim.

2.  Obtain all relevant records of VA 
treatment or evaluation of the veteran 
that are not already on file.  
This includes records from the Northampton 
VAMC, the Springfield Outpatient Clinic, 
the White River Junction VAMC, the 
Manchester VAMC, and the West Haven VAMC.  

3.  Obtain all relevant records from Wing 
Memorial Hospital that are not already on 
file.  If necessary, request that the 
veteran complete and return the 
appropriate release (VA Form 21-4142) so 
that these records can be obtained.  

4.  Schedule the veteran for VA medical 
examination(s) to assess the severity of 
his service-connected hypertension, 
costochondritis, cholecystectomy with 
history of peptic ulcer, fibromyositis, 
and hemorrhoids.  The examiner(s) is/are 
asked to address the following:

a.  Hypertension

What are the veteran's predominant 
diastolic and systolic pressure readings?  
This determination must be based on blood 
pressure readings taken two or more times 
on at least three different days.

b.  Costochondritis

Describe the symptoms related to the 
veteran's costochondritis and any 
resulting functional impairment.  This 
includes, but is not limited to, any 
limitation of motion.*

c.  Cholecystectomy with history of peptic 
ulcer

i.  Describe any symptoms resulting from 
the removal of the veteran's gall bladder 
and history of peptic ulcer.  

ii.  If the veteran has symptoms, are they 
mild, moderate, or severe in nature?  

d.  Fibromyositis

Describe the affected parts and any 
resulting limitation of motion.*  

Please note the veteran was originally 
granted service connection for 
fibromyositis based on complaints of 
swelling and pain around the left scapula.  
He has also been diagnosed with gout, a 
nonservice-connected condition.  If 
possible, please differentiate those 
symptoms involving his service-connected 
fibromyositis from those involving his 
nonservice-connected gout.  If this is not 
possible without resorting to speculation, 
please note this in the examination 
report.

e.  Hemorrhoids

i.  Does the veteran have large or 
thrombotic hemorrhoids that are 
irreducible with excessive redundant 
tissue?  If so, is there evidence of 
frequent recurrences?

ii.  Does the veteran have hemorrhoids 
with persistent bleeding with secondary 
anemia or fissures?

*When assessing whether there is 
limitation of motion, the examiner is 
asked to determine whether there are 
objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, 
incoordination or flare-ups, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.

5.  Send the veteran an SOC concerning the 
issue of entitlement to an increased 
rating for obstructive airway disease.  
Only if, a timely substantive appeal is 
submitted as to this claim should it be 
returned to the Board for further 
appellate consideration.

6.  If the claims perfected for appeal are 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

